Citation Nr: 1143448	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to January 1972, as well as service in the Army Reserves and National Guard through 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was previously before the Board in July 2010, and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the Veteran's claim folder.


FINDINGS OF FACT

1.  Bilateral hearing loss did not begin during service or within one year of separation and is not shown by competent evidence to be causally related to any incident of service.  

2.  Tinnitus did not begin during service or for many years thereafter and is not shown by competent evidence to be causally related to any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2007, which complied with the notice requirements for service connection claims.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Factual Background and Analysis

The Veteran contends he suffers bilateral hearing loss and tinnitus as a result of noise exposure in service.  Specifically, he reports that he was exposed to train noise in his duties as a railroad technician and a truck driver.  The Veteran also reports exposure to artillery noise in his duties in the Reserves and National Guard.  His Form DD 214 confirms that he worked as a heavy vehicle driver and that he spent 7 months in on-the-job training for laying railroad track.  The Veteran is competent to describe his experiences in service, and his account of noise exposure is reasonable for his service occupation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Noise exposure in service is therefore conceded.  

Service treatment records reflect that the Veteran entered service with normal hearing.  On the authorized audiological evaluation during his enlistment examination in  February 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0

0
LEFT
0
0
0

5

The Veteran complained of congestion, cough, sore throat, and swollen tonsils on several occasions in service.  He did not receive any treatment for hearing loss or ear problems.  There is no record that the Veteran underwent a separation physical examination; however, he was examined in July 1972, in connection with his National Guard service.  At that time, he denied any hearing loss.  Audiometric testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
10
5
5
5

The Veteran underwent a physical examination in July 1978, in which he denied experiencing hearing loss.  On the audiometric evaluation, pure tone thresholds were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

30
LEFT
15
15
15

30

Speech recognition ability was not noted at any time.

The Veteran has submitted private treatment records related to his skin, vision, and rheumatoid problems.  There are no records of any treatment for hearing loss or other ear disability. 

The claims file contains VA outpatient treatment records dated between September 2003 and January 2008.  While the Veteran reported decreased hearing in February 2004, he specifically denied any hearing problems in September 2003, November 2004, and December 2005.  There is no indication that the Veteran ever sought or received treatment for hearing loss, tinnitus, or any ear disorder.  

The Veteran was afforded a VA audiological evaluation in January 2008, in which the examiner noted his history of military noise exposure.  His post-service occupations included warehouse worker, band manager, landscaping, and hotel work.  He reported that he experienced the greatest difficulty in conversation.  The Veteran complained of bilateral tinnitus which had begun during service.  On the audiometric evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
50
LEFT
25
20
25
20
50

Speech audiometry revealed speech recognition ability of 96 percent correct in each ear.  The examiner diagnosed mild to moderate bilateral sensorineural hearing loss with tinnitus.  In a February 2008 addendum, after reviewing the claims file, the examiner noted that the Veteran was exposed to noise in his post-service occupations.  He also noted that no audiological evidence from service could be located.  He concluded that the Veteran's hearing loss and tinnitus are not likely related to service.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA audiological evaluation in February 2011.  The Veteran reported a history of noise exposure in service, and he stated that he worked in landscaping for 5 to 7 years after service.  He denied recreational noise exposure.  On the audiometric evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
45
LEFT
15
20
10
20
45

Speech audiometry revealed speech recognition ability of 96 percent correct in each ear.  

The examiner diagnosed normal to moderate bilateral sensorineural hearing loss.  She reviewed the claims folder, noting that the Veteran had entered and left service with normal hearing.  The examiner stated that there was no evidence of significant threshold shifts in service, as thresholds of 5 or 10 decibels do not reflect a change but rather normal test-retest variability.  She referred to the Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, which has concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner noted that there was no audiometric date for many years after service, and that factors such as age, health problems, and ototoxic agents can cause hearing loss.  She concluded that the Veteran's hearing loss and tinnitus are not likely related to service.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  The evidence reflects that a chronic hearing loss disability did not begin in service or for many years thereafter, and there is no competent evidence relating the current hearing loss and tinnitus disability to any incident of service.  
 
The record establishes that the Veteran has a current hearing loss disability; however, even though noise exposure is conceded, there is still no competent evidence establishing that hearing loss began in service.  The Veteran did not complain of hearing loss in service or during any physical examinations associated with his National Guard service.  Furthermore, he has not asserted that his condition began in service; rather, he suggests that noise exposure in service caused hearing loss to develop later.  The Board acknowledges that service connection is not precluded for hearing loss that first met the regulation's requirements after service where the evidence indicates that it is the result of an injury or disease incurred in service.  Hensley, 5 Vet. App. at 159-60.  That is not the case here.  Other than the Veteran's own contentions, there is no evidence in the record to support a finding that hearing loss is related to service.  As a layperson, the Veteran is not competent to offer a medical opinion as to the cause of his disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, service connection for hearing loss must be denied. 

Similarly, service connection for tinnitus is denied because the preponderance of the evidence does not establish that it is related to service.  The Board acknowledges that tinnitus is a subjective disorder which the Veteran is competent to describe.  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  However, it is proper for the Board to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds it significant that, while the Veteran stated in January 2008 that tinnitus began in service, he did not complain of tinnitus during any of the annual physical examinations that were conducted during his years in the Reserve and National Guard.  He also denied having tinnitus when specifically asked during VA outpatient treatment in November 2003.  Finally, the Board notes that the competent medical evidence of record indicates that the Veteran's claimed tinnitus is associated with his hearing loss, which is not due to service.  Accordingly, service connection for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied

Service connection for bilateral tinnitus is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


